Exhibit 10.10

FORM OF PENSION AND EQUITY MAKEUP
RESTRICTED STOCK AWARD AGREEMENT FOR
CHESAPEAKE ENERGY CORPORATION
LONG TERM INCENTIVE PLAN
THIS RESTRICTED STOCK AWARD AGREEMENT (the “Agreement”) entered into as of the
grant date set forth on the attached Notice of Grant of Award and Award
Agreement (the “Notice”), by and between Chesapeake Energy Corporation, an
Oklahoma corporation (the “Company”), and Robert D. Lawler (the “Participant”);
W I T N E S S E T H:
WHEREAS, the Participant is an Employee, and it is important to the Company that
the Participant be encouraged to remain an Employee; and
WHEREAS, the Company has previously adopted the Chesapeake Energy Corporation
Amended and Restated Long Term Incentive Plan effective as of October 1, 2004,
as amended from time to time (the “Plan”); and
WHEREAS, the Company has awarded the Participant shares of Common Stock under
the Plan, as set forth on the Notice, subject to the terms and conditions of
this Agreement; and
WHEREAS, the Company has entered into an employment agreement with Participant
dated May 20, 2013 (the “Employment Agreement”).
NOW, THEREFORE, in consideration of the premises and the mutual promises and
covenants herein contained, the Participant and the Company agree as follows:
1.
The Plan.  The Plan, a copy of which has been made available to the Participant,
is hereby incorporated by reference herein and made a part hereof for all
purposes, and when taken with this Agreement shall govern the rights of the
Participant and the Company with respect to the Award (as defined below).  Any
capitalized terms used but not defined in this Agreement have the same meanings
given to them in the Plan.

2.
Grant of Award.  The Company hereby awards to the Participant the number of
shares of Common Stock set forth on the Notice, on the terms and conditions set
forth herein and in the Plan (the “Award”).

3.
Terms of Award.

(a)
Escrow of Shares. A certificate, or book-entry equivalent representing the
shares of Common Stock subject to the Award (the “Restricted Stock”) shall be
issued in the name of the Participant and shall be escrowed with the Secretary
of the Company (the “Escrow Agent”) subject to removal of the restrictions
placed thereon or forfeiture pursuant to the terms of this Agreement.

(b)
Vesting. The shares of Restricted Stock will vest based on the Participant’s
continuous employment with or service to the Company, a Subsidiary or Affiliated
Entity in accordance with the vesting schedule set forth on the Notice. In the
event the Participant’s employment terminates at or following the end of the
Term (as defined in Section 5 of the Employment Agreement) following the Company
giving the Participant a Notice of Non-Renewal (as defined in Section 5 of the
Employment Agreement), under circumstances which would constitute a termination
pursuant to Section 6.1.1, 6.1.2, 6.4 or 6.5 of the Employment Agreement were it
in effect at that time, any unvested shares of Restricted Stock shall





--------------------------------------------------------------------------------



become immediately vested. Once vested pursuant to the terms of this Agreement,
the Restricted Stock shall be deemed “Vested Stock.”
(c)
Voting Rights and Dividends. Subject to the restrictions on transfer and
forfeiture set forth in this Agreement, the Participant will have customary
rights of a shareholder attributable to the shares of Restricted Stock issued in
an Award pursuant to this Agreement, including the rights to vote and to receive
dividends on the shares. Participant appoints the Company to be Participant’s
agent to receive for Participant dividends on shares based on record dates that
occur while the shares are subject to restriction under this Agreement. The
Company will transmit such dividends, net of required taxes pursuant to section
7, to or for the account of Participant in such manner as the Company
determines; provided that the Participant is an Employee as of the dividend
payment date.

(d)
Vested Stock - Removal of Restrictions. Upon Restricted Stock becoming Vested
Stock, all restrictions shall be removed from the Stock and the Secretary of the
Company shall deliver to the Participant shares either in certificate form or
via D.W.A.C. (delivery/withdrawal at custodian) representing such Vested Stock
free and clear of all restrictions, except for any applicable securities laws
restrictions or restrictions pursuant to the Company’s Insider Trading Policy.

(e)
Forfeiture. Restricted Stock that does not become Vested Stock pursuant to the
terms of this Agreement shall be absolutely forfeited and the Participant shall
have no future interest therein of any kind whatsoever.  Except as provided
herein, in the event the Participant’s employment with or service to the
Company, a Subsidiary or an Affiliated Entity terminates prior to all shares of
Restricted Stock becoming Vested Stock, then such unvested shares of Restricted
Stock shall be absolutely forfeited on the date of termination and the
Participant shall have no further interest therein of any kind whatsoever. The
Committee may, in its discretion, accelerate the vesting of the Restricted Stock
in the event of the Participant’s death, Disability or termination due to
special circumstances (as determined by the Committee in its sole discretion).

4.
Fundamental Transaction; Change of Control. In accordance with the terms of the
Plan, all Restricted Stock that becomes Vested Stock upon the occurrence of a
Fundamental Transaction or a Change of Control shall be delivered to the
Participant in certificate form or via D.W.A.C. free and clear of all
restrictions, except for any applicable securities law restrictions.

5.
Subsidiary Change of Control or Fundamental Transaction. If (a) the Participant
is an employee of a Subsidiary or an Affiliated Entity (each a “CHK Entity”),
upon the occurrence of a Fundamental Transaction or a Change of Control of such
CHK Entity (as if the terms Fundamental Transaction or Change of Control defined
under the Plan applied to such CHK Entity), and (b) immediately following and in
connection with such Fundamental Transaction or Change of Control the
Participant is not an employee of the Company or a CHK Entity (other than by
reason of the Participant’s resignation, death or Disability), then all
restrictions on outstanding Restricted Stock shall lapse and the provisions of
Section 4 of this Agreement shall apply.

6.
Nontransferability of Award. Restricted Stock is not transferable other than by
will or the laws of descent and distribution.  Any attempted sale, assignment,
transfer, pledge, hypothecation or other disposition of, or the levy of
execution, attachment or similar process upon, Restricted Stock contrary to the
provisions hereof shall be void and ineffective, shall give no right to any
purported transferee, any may, at the sole discretion of the Committee, result
in forfeiture of the Restricted Stock involved in such attempt.

7.
Withholding. The Company may make such provision as it may deem appropriate for
the withholding of any applicable federal, state or local taxes that it
determines it may be obligated to withhold or pay in connection with the vesting
of the Restricted Stock or any election made


    2

--------------------------------------------------------------------------------



by the Participant.  Required withholding taxes as determined by the Company
associated with this Award must be paid in cash unless the Committee requires
the Participant to pay such withholding taxes by directing the Company to
withhold from the Award the number of shares of Common Stock having a Fair
Market Value on the date of vesting equal to the amount of required withholding
taxes.  The Company in its sole discretion may also withhold any required taxes
from dividends paid on the Restricted Stock.
8.
Notification of 83(b) Election. In the event the Participant elects to make an
83(b) election with respect to this Award, the Participant must provide the
Company notice of such election at the same time the election is filed with the
Internal Revenue Service.  The Participant must also tender to the Company
payment of the required withholding taxes associated with such election.  In the
event the Participant makes an 83(b) election without consulting with the
Company as to the payment of required withholding taxes, the Company may
withhold from other payments to the Participant amounts necessary to effect the
required withholding.

9.
Amendments. This Award Agreement may be amended by a written agreement signed by
the Company and the Participant; provided that the Committee may modify the
terms of this Award Agreement without the consent of the Participant in any
manner that is not adverse to the Participant.

10.
Securities Law Restrictions. This Award shall be vested and common stock issued
only in compliance with the Securities Act of 1933, as amended (the “Act”), and
any other applicable securities law, or pursuant to an exemption therefrom.  If
deemed necessary by the Company to comply with the Act or any applicable laws or
regulations relating to the sale of securities, the Participant at the time of
vesting and as a condition imposed by the Company, shall represent, warrant and
agree that the shares of Common Stock subject to the Award are being acquired
for investment and not with any present intention to resell the same and without
a view to distribution, and the Participant shall, upon the request of the
Company, execute and deliver to the Company an agreement to such a fact.  The
Participant acknowledges that any stock certificate representing Common Stock
acquired under such circumstances will be issued with a restricted securities
legend.

11.
Participant Misconduct; Compensation Recovery.

(a)
Notwithstanding anything in the Plan or this Agreement to the contrary, the
Committee shall have the authority to determine that in the event of serious
misconduct by the Participant (including violations of employment agreements,
confidentiality or other proprietary matters) or any activity of a Participant
in competition with the business of the Company or any Subsidiary or Affiliated
Entity, the Award may be cancelled, in whole or in part, whether or not vested.
The determination of whether a Participant has engaged in a serious breach of
conduct or any activity in competition with the business of the Company or any
Subsidiary or Affiliated Entity shall be determined by the Committee in good
faith and in its sole discretion. This paragraph 11 shall have no effect and be
deleted from this Agreement following a Change of Control.

(b)
The Award made pursuant to this Agreement is subject to recovery pursuant to the
Company’s compensation recovery policy then in effect. To the extent required by
applicable laws, rules, regulations or securities exchange listing requirements
and the Company’s compensation recovery policy then in effect, the Company shall
have the right, and shall take all actions necessary, to recover shares of the
Company’s common stock awarded to the Participant pursuant to this Award.

12.
Notices. All notices or other communications relating to the Plan and this
Agreement as it relates to the Participant shall be in electronic or written
form.  If in writing, such notices shall be deemed to have been made (a) if
personally delivered in return for a receipt, (b) if mailed, by regular U.S.


    3

--------------------------------------------------------------------------------



mail, postage prepaid, by the Company to the Participant at his last known
address evidenced on the payroll records of the Company or (c) if provided
electronically, provided to Participant at his e-mail address specified in the
Company’s or its Affiliated Entity’s records or as other specified pursuant to
and in accordance with the Committee’s applicable administrative procedures.
13.
Binding Effect and Governing Law. This Agreement shall be (i) binding upon and
inure to the benefit of the parties hereto and their respective heirs,
successors and assigns except as may be limited by the Plan and (ii) governed
and construed under the laws of the State of Oklahoma.

14.
Captions. The captions of specific provisions of this Agreement are for
convenience and reference only, and in no way define, describe, extend or limit
the scope of this Agreement or the intent of any provision hereof.

15.
Counterparts. This Agreement may be executed in any number of identical
counterparts, each of which shall be deemed an original for all purposes, but
all of which taken together shall form but one agreement.




    4

--------------------------------------------------------------------------------



 
 
 
Chesapeake Energy Corporation
 
Notice of Grant of Award
and Award Agreement
 
ID: 73-1395733
 
 
 
 
 
6100 N. Western Avenue
 
 
 
 
Oklahoma City, OK  73118
 
 
 
 
 
 
 
 
<NAME>
 
Award Number:
 
 
 
<ADDRESS>
 
Plan:
LTIP
 
 
<ADDRESS>
 
ID:
 
 

Effective <date>, you have been granted an award of <number> shares of
Chesapeake Energy Corporation (the Company) common stock.  These shares are
restricted until the vest date(s) shown below.
The current total value of the award is $_____________.
The award will vest in increments on the date(s) shown.
 
Shares
 
Full Vest
 
 
 
 
mm/dd/yyyy
 
 
 
 
mm/dd/yyyy
 
 
 
 
mm/dd/yyyy
 
 
 
 
mm/dd/yyyy
 

By your signature and the Company's signature below, you and the Company agree
that this award is granted under and governed by the terms and conditions of the
Company's Award Plan as amended and the Award Agreement, all of which are
attached and made a part of this document.
Chesapeake Energy Corporation
<NAME>
 
 
Date:
 




